By Judge Thomas D. Horne
The Court has considered the statement submitted for in camera inspection as well as the arguments of counsel as to whether the statement is protected from discovery pursuant to Rule 4:1(b)(3) of the Rules of the Supreme Court of Virginia. Discovery will be denied, and the motion to quash granted as to Plaintiffs Rule 4:9(c) subpoena request.
Absent a showing of substantial need and undue hardship, Plaintiff may not obtain what the Court finds to have been prepared in anticipation of litigation or “work product.”
The statement which Plaintiff seeks to obtain was taken by the insurer four days after an accident in which the insured was involved in a motor vehicle accident involving a motorcycle driver. Under the facts of this case, it was reasonably foreseeable that litigation would ensue at the time the statement was taken. See, Smith v. National Railroad Passenger Corp., 22 Va. Cir. 348 (1991).